Exhibit 10.15

LOCKHEED MARTIN CORPORATION

2006 MANAGEMENT INCENTIVE COMPENSATION PLAN

(Performance-Based)

As Amended January 22, 2009

ARTICLE I

PURPOSE OF THE PLAN

This Plan is established to provide a further incentive to selected Employees to
promote the success of Lockheed Martin Corporation by providing an opportunity
to receive additional compensation for performance measured against individual
and business unit goals. The Plan is intended to achieve the following:

 

  1. Improve cost effectiveness.

 

  2. Stimulate employees to work individually and as teams to meet objectives
and goals consistent with enhancing shareholder values.

 

  3. Facilitate the Company’s ability to retain qualified employees and to
attract top executive talent.

 

  4. Establish performance goals within the meaning of Section 162(m) of the
Internal Revenue Code.

ARTICLE II

STANDARD OF CONDUCT AND PERFORMANCE EXPECTATION

 

  1. It is expected that the business and individual goals and objectives
established for this Plan will be accomplished in accordance with the Company’s
policy on ethical conduct in business with the U.S. Government and all other
customers. It is a prerequisite before any award can be considered that a
Participant will have acted in accordance with the Lockheed Martin Corporation
Code of Ethics and Business Conduct and fostered an atmosphere to encourage all
employees acting under the Participants’ supervision to perform their duties in
accordance with the highest ethical standards. Ethical behavior is imperative.
Thus, in achieving one’s goals, the Participant’s individual commitment and
adherence to the Company’s ethical standards will be considered paramount in
determining awards under this Plan.

 

  2. Plan Participants whose individual performance is determined to be less
than acceptable are not eligible to receive Incentive Compensation awards.

 

1



--------------------------------------------------------------------------------

ARTICLE III

DEFINITIONS

 

  1. ANNUAL SALARY – The regular base salary of a Participant during a fiscal
year of the Company, determined by multiplying by 52 the Participant’s weekly
base salary rate effective during the first full pay period in December
preceding the year of payment, but excluding any Incentive Compensation,
commissions, over-time payments, payments under work-week plan, indirect
payments, retroactive payments not affecting the base salary or applicable to
the current year, and any other payments of compensation of any kind.

 

  2. BOARD OF DIRECTORS – The Board of Directors of the Company.

 

  3. CODE – The Internal Revenue Code of 1986, as amended from time to time, and
the regulations promulgated thereunder.

 

  4. COMMITTEE – The Management Development & Compensation Committee of the
Board of Directors as from time to time appointed or constituted by the Board of
Directors.

 

  5. COMPANY – Lockheed Martin Corporation and those subsidiaries of which it
owns directly or indirectly 50% or more of the voting stock or other equity.

 

  6. ELECTED OFFICER- an Employee who has been elected as an officer by the
Board of Directors.

 

  7. EMPLOYEE – Any person who is employed by the Company and who is paid a
salary as distinguished from an hourly wage. The term “Employee” includes only
those individuals that the Company classifies on its payroll records as
Employees and does not include consultants, independent contractors, leased
employees, co-op students, interns, temporary or casual employees, individuals
paid by a third party or other individuals not classified as an Employee by the
Company. Notwithstanding the foregoing, the term “Employee” shall not include
any employee who, during any part of such year, was represented by a collective
bargaining agent.

 

  8. INCENTIVE COMPENSATION – A payment made pursuant to this Plan.

 

  9. PARTICIPANT – Any Employee selected to participate in the Plan in
accordance with its terms.

 

  10. PLAN – This 2006 Lockheed Martin Corporation Management Incentive
Compensation Plan (Performance Based).

 

  11. PLAN YEAR – A calendar year.

 

  12. SUBCOMMITTEE – The Stock Option Subcommittee of the Committee, or such
subcommittee composed solely of two or more outside directors of the Company
(within the meaning of Code section 162(m)(4)(C)) or the entire subcommittee is
all members of that subcommittee are outside directors.

 

2



--------------------------------------------------------------------------------

  13. TARGET LEVEL – The target levels specified in Section B of Exhibit A.

ARTICLE IV

ELIGIBILITY FOR PARTICIPATION

Those Employees who through their efforts are able to contribute significantly
to the success of the Company in any given Plan Year will be considered eligible
for selection for participation in the Plan with respect to that Plan Year.
Participants are selected each Plan Year based on recommendations by the
Business Area Executive Vice Presidents or corporate function heads, subject to
the approval of the Executive Office. Those eligible shall include all Employees
considered by the Committee to be key Employees of the Company. No member of the
Committee shall be eligible for participation in the Plan.

ARTICLE V

INCENTIVE COMPENSATION PAYMENTS

 

  1. CALCULATION OF PAYMENTS – Incentive Compensation payments to Participants
shall be calculated in accordance with the formula and procedures set forth in
Exhibits A and B hereto. All such payments shall be in cash.

 

  2. TARGETS – At the beginning of each Plan Year or in connection with an
internal promotion or an employment offer made later in a Plan Year, the
Executive Office shall identify the Employees eligible for participation in the
Plan for that Plan Year and designate a Target Level for each Employee so
designated.

 

  3. INDIVIDUAL PERFORMANCE FACTORS - Each Employee designated as eligible for
participation for a particular Plan Year shall identify individual performance
goals for that Plan Year on or before March 30 of that Plan Year (or within 30
days of designation as a Participant by the Executive Office, whichever is
later). As soon as practicable following the end of the Plan Year, the Business
Area Executive Vice President or corporate function head, as the case may be,
shall evaluate the performance of each Participant in the respective Business
Area or corporate functional area in light of the individual’s performance goals
and assign an Individual Performance Factor as provided for in Exhibit A,
subject to approval by the Executive Office. The Individual Performance Factors
for elected corporate officers, other than the Chief Executive Officer and
President, shall be determined by the Executive Office as provided in Exhibit A,
subject to approval by the Committee. The Individual Performance Factor(s) of
the Chief Executive Officer and President of Lockheed Martin Corporation shall
be determined by the Committee. The Committee may, at the request of any member
of the Committee, review the Individual Performance Factors of any other
Participant or groups of Participants. The Committee may make adjustments to any
such performance factors as it considers appropriate.

 

3



--------------------------------------------------------------------------------

  4. ORGANIZATIONAL PERFORMANCE FACTORS - The Executive Office and each Business
Area Executive Vice President shall identify organizational performance goals
for the Company, each Business Area and each business unit for that Plan Year on
or before March 30 of that Plan Year. The Executive Office shall review the
Company and Business Area organizational performance goals with the Committee.
As soon as practicable following the end of the Plan Year, the Executive Office
shall evaluate the performance of the Company and each Business Area in light of
their respective organizational performance goals and determine the Company’s
and the Business Area Organizational Performance Factors, as provided for in
Exhibit A, subject to the approval of the Committee. Each Business Area
Executive Vice President shall evaluate the performance of each business unit
within his or her business area in light of the business unit’s organizational
performance goals and establish Organizational Performance Factors for the
business units within the respective business area as provided for in Exhibit A,
subject to the approval of the Executive Office. The Committee may make
adjustments to any Organizational Performance Factor as it considers
appropriate.

 

  5. APPROPRIATIONS TO THE PLAN.

 

  A. To the extent that the aggregate of all proposed payments of Incentive
Compensation to all Participants as determined by the application of the formula
set forth in Exhibit A (subject to any adjustments made by the Committee under
Paragraph 2 or 3 above or pursuant to Exhibit B) exceeds the amount determined
by the Committee to be available for payment, all proposed payments of Incentive
Compensation to Participants shall be reduced on a pro rata basis.

 

  B. The Committee will recommend to the Board of Directors the authorization of
the amount to be appropriated to the Plan by the Company for distribution to
Participants and as computed pursuant to the provisions of this Paragraph 5. The
Board of Directors may, notwithstanding any provision of the Plan, make
adjustments to any proposed Incentive Compensation payment under the Plan, and
subject to any such adjustments, the Board of Directors will appropriate to the
Plan the amount as recommended by the Committee for distribution to the
Participants; provided that, the Board of Directors may appropriate an amount
which is less than the amount recommended by the Committee in which event all
proposed payments of Incentive Compensation to Participants shall be reduced on
a pro rata basis. Prior to the determination of the amount to be appropriated
under the Plan for any Plan Year, the Board of Directors may authorize the
Corporation to earmark funds or allocate funds to a separate account or trust,
in either case for the purpose of making payments under the Plan.

 

  6. METHOD OF PAYMENT - The amount determined for each Participant with respect
to each Plan Year shall be paid to such Participant in cash not later than
March 15 following the Plan Year or deferred at the direction of the Committee,
but only to the extent permitted under Code section 409A, until the
Participant’s termination of employment. Notwithstanding the foregoing,
Participants may also elect to defer payments to the extent provided in the
Lockheed Martin Corporation Deferred Management Incentive Compensation Plan.

 

4



--------------------------------------------------------------------------------

  7. RIGHTS OF PARTICIPANTS - All payments are subject to the discretion of the
Board of Directors. No Participant shall have any right to require the Board of
Directors to make any appropriation to the Plan for any Plan Year, nor shall any
Participant have any vested interest or property right in any share in any
amounts which may be appropriated to the Plan. Payments properly made under the
Plan and distributed to Participants shall not be recoverable from the
Participant by the Company.

ARTICLE VI

ADMINISTRATION

The Plan shall be administered under the direction of the Committee. The
Committee shall have the right to construe the Plan, to interpret any provision
thereof, to make rules and regulations relating to the Plan, and to determine
any factual question arising in connection with the Plan’s operation after such
investigation or hearing as the Committee may deem appropriate. Any decision
made by the Committee under the provisions of this Article shall be conclusive
and binding on all parties concerned. The Committee may delegate to the officers
or employees of the Company the authority to execute and deliver those
instruments and documents, to do all acts and things, and to take all other
steps deemed necessary, advisable or convenient for the effective administration
of this Plan in accordance with its terms and purpose. Notwithstanding the
target levels noted on Exhibit A but subject to the limitations of Exhibit B,
the Committee and the Board of Directors (as appropriate) may adopt a different
target level for any elected officer, provided the target level is established
prior to March 30 of the Plan Year to which it applies, or within 30 days after
the Employee is designated to participate in the Plan, whichever is later. The
rights and obligations of the Committee under this Article VI shall be assumed
by the Subcommittee in the case of Participants subject to Exhibit B.

ARTICLE VII

AMENDMENT OR TERMINATION OF PLAN

The Board of Directors shall have the right to terminate or amend this Plan at
any time and to discontinue further appropriations thereto, provided that such
termination or amendment shall not be made in a manner that would cause a
Participant to include Incentive Compensation in gross income pursuant to Code
section 409A.

ARTICLE VIII

EFFECTIVE DATE

The Plan shall be effective with respect to the operations of the Company for
the Plan Year beginning January 1, 2006, contingent upon approval of Exhibit B
by the Company’s stockholders at its 2006 annual meeting. In the event the
stockholders do not approve Exhibit B at that meeting, the Plan shall not be
effective and no payments will be made under the Plan. Amendments will effective
on the date designated by the Board of Directors, or if not date is designated,
the date of the adoption of the amendment by the Board of Directors, or the
stockholders, whichever is applicable.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

CALCULATION OF MANAGEMENT INCENTIVE COMPENSATION PAYMENTS

 

A. AWARD FORMULA

 

1. Incentive Compensation payments will be calculated by multiplying the
Participant’s Annual Salary by the applicable Target Level of the Participant
(determined in accordance with paragraph B below), and that result will then be
multiplied by the Individual Performance Factor (as defined in C). The resulting
award will be multiplied by the appropriate Organizational Performance Factor
(as defined in D). Payments to Participants subject to Exhibit B shall be
reduced to the extent required by Exhibit B.

 

2. Partial awards for Participants who terminate employment during a Plan Year
may be recommended for consideration based on the following:

 

Termination Method

 

Incentive Compensation Award

Voluntary   May be considered for a pro-rated award if on active status December
1 of the Plan Year with a minimum of six (6) full months as an active Plan
Participant during the Plan Year. Lay Off   May be pro-rated based on the
conditions of the case at the discretion of the Business Area Executive Vice
President (or major corporate function head) with a minimum of six (6) full
months as an active Plan Participant during the Plan Year. Retirement   May be
considered for a pro-rated award with a minimum of six (6) full months as an
active Participant during the Plan Year if Participant goes directly into
retirement status upon termination.

 

3. Pro-rated awards may be recommended for individuals who become Participants
subsequent to the beginning of a Plan Year, and have a minimum of six (6) full
months as active Participants during the Plan Year.

Any deviation from the six (6) month minimum requires Corporate Salary Board
approval.

 

4. Recommended awards for Participants whose Target Levels change during the
Plan Year may be pro-rated (based on number of months at old versus new Target
level), if the new target level is in effect for less than nine (9) months
during the Plan Year.

Any deviation requires Business Area Executive Vice President or Executive
Office review and approval as appropriate.

 

5. Any calculation of Incentive Compensation under this Exhibit A shall be
subject to the provisions of the Plan and Exhibit B. In the event of any
conflict between the terms or application of this Exhibit A and the Plan, the
Plan shall prevail. In the event of any conflict between the terms of Exhibit A
and Exhibit B, Exhibit B shall prevail.

 

i



--------------------------------------------------------------------------------

B. TARGET LEVELS

Target Levels are based on the level of importance and responsibility of the
position in the organization as determined by the Business Area Executive Vice
President and/or major corporate function head subject to approval by the
Executive Office.

 

Position

  

Target

Chief Executive Officer

   150%

President

   TBD*

Exec. VP

   75%

Senior VP

   55% - 65%

Other Elected Officers

   40% - 55%

Other Eligible Positions

   15% - 50%

 

--------------------------------------------------------------------------------

  * To be determined by the Committee as needed. The offices of Chief Executive
Officer and President have been held by the same person since August 2004.

 

C. INDIVIDUAL PERFORMANCE FACTORS

Individual performance factors are normally in increments of 0.05 and will have
the following definitions:

 

Factor

 

Definition

1.20 – 1.30   Performance vastly superior to expectations and peers within the
organization. 1.05 – 1.15   Consistently exceeds expected performance. 1.00  
Consistently meets all requirements and expectations. 0.80 - 0.95   Performance
meets most, but not all job requirements and expectations. 0.60 - 0.75  
Performance meets some objectives, but overall performance below expected
levels. 0.00   Performance fails to meet job requirements.

 

ii



--------------------------------------------------------------------------------

D. ORGANIZATIONAL PERFORMANCE FACTORS

 

l. The Organizational Performance Factor will depend on the assessment of the
quality of performance by each business unit, or the Corporation (in the case of
corporate staff) in accomplishing the organizational performance objectives
based on the following schedule:

 

Factor

 

Performance Standard

1.50   Far exceeded organizational objectives in all categories. 1.30   On
balance, exceeded high performance expectations in most categories. 1.00  
Achieved all objectives or on balance met high performance expectations. 0.75  
Met most objectives. Overall performance was good, but not as high as possible
or expected. 0.50   Met few objectives, but overall performance not as good as
possible or expected. 0.0   Did not achieve sufficient overall performance
level.

 

2. Intermediate organizational ratings, as deemed appropriate by the Executive
Office for results achieved, may be assigned normally in increments of 0.05.

 

3. Weighting of organizational performance between business unit and corporate
factors may be applied, as deemed appropriate by the Executive Office.

 

iii



--------------------------------------------------------------------------------

EXHIBIT B

PERFORMANCE BASED AWARDS

 

A. INCENTIVE COMPENSATION FOR ELECTED OFFICERS.

Notwithstanding any provision of the Plan to the contrary, Incentive
Compensation awards made to an Elected Officers shall be subject to the terms of
this Exhibit B. The terms of Exhibit B are contingent upon approval by the
stockholders of Lockheed Martin Corporation. In the event the stockholders do
not approve Exhibit B, the 2006 Lockheed Martin Corporation Management Incentive
Compensation Plan (Performance-Based Plan) will not become effective and no
Incentive Compensation will be paid under the Plan.

 

B. IDENTIFICATION OF THE ELECTED OFFICERS.

The eligible class of Participants subject to Exhibit B are those Participants
who are Elected Officers on the last day of the Plan Year.

 

C. LIMITATION OF INCENTIVE COMPENSATION.

Notwithstanding any other provision of this Plan to the contrary, the Incentive
Compensation payable under the Plan to (i) the Elected Officer who is the Chief
Executive Officer shall not exceed 0.3% of Cash Flow for the Plan Year; and
(ii) each of the Participants who are Elected Officers on the last day of the
Plan Year, other than the Chief Executive Officer, shall not exceed 0.2% of Cash
Flow for the Plan Year. The Subcommittee shall have discretion to determine the
conditions, restrictions or other limitations, in accordance with and subject to
the terms of this Plan and Code Section 162(m), on the payment of Incentive
Compensation to the Elected Officers. The Subcommittee may reserve the right to
reduce the amount payable under this paragraph C in accordance with any
standards contained in this Plan (including Exhibit A) or on any other basis
(including the Subcommittee’s discretion). Neither the Subcommittee, the
Committee, nor the Board of Directors shall have the authority under this Plan
to increase the amount payable under this paragraph C.

 

D. SUBCOMMITTEE CERTIFICATION.

Before authorizing any Incentive Compensation payment under this Plan to a
Participant who is an Elected Officer, the Subcommittee must certify in writing
(by resolution or otherwise) that the payments are consistent with paragraph C
of this Exhibit B and that any other material terms under this Plan for payment
of a bonus were satisfied.

 

E. DEFINITIONS.

For purposes of this Exhibit B,

(i) “Cash Flow” means net cash flow from operations as determined by the
Subcommittee at the end of the Plan Year in accordance with generally accepted
accounting principles in the United States. Cash Flow shall be determined by the
Subcommittee based upon the comparable numbers reported on the Corporation’s
audited consolidated financial statements or, if audited financial statements
are not available for the period for which Cash Flow is being determined,

 

i



--------------------------------------------------------------------------------

the Subcommittee shall determine Cash Flow in a manner consistent with the
historical practices used by the Corporation in determining net cash provided by
operating activities as reported in its audited consolidated statement of cash
flows. The Subcommittee shall have the right to specify any other adjustment
that should be applied in determining Cash Flow that it deems necessary or
appropriate to take into account any event recognized under any accounting
policy or practice affecting the Corporation, provided the Subcommittee
specifies the adjustment at or prior to the time the organizational performance
goals for the Corporation are reviewed with the Subcommittee, but in no event
later than March 30 of the Plan Year;

(ii) “Subcommittee” means the Stock Option Subcommittee of the Committee, or
such other subcommittee composed solely of two or more outside directors of the
Company (as defined in Code section 162(m)(4)(C)) or the entire subcommittee, if
all members are outside directors.

 

F. ADMINISTRATION.

The provisions of Exhibit B shall be interpreted and administered by the
Subcommittee in a manner consistent with the requirements for “performance-based
compensation” under Code Section 162(m).

 

ii